Citation Nr: 1605612	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 12, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD from August 12, 2009, through April 3, 2012.  

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU), prior to April 4, 2012.


REPRESENTATION

Appellant represented by:	Robert A. Donati, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the December 2011 rating decision, the RO granted entitlement to service-connection for PTSD with a 10 percent evaluation from August 31, 2006, the date of the Veteran's claim.  In that rating, the RO also assigned a 50 percent evaluation for PTSD, effective August 12, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  In the June 2012 rating decision, the RO assigned a 100 percent evaluation, effective April 4, 2012, and denied entitlement to a TDIU prior to that date.  

As the Veteran's attorney points out, a claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Notwithstanding the fact that the Veteran filed a formal TDIU application (VA Form 21-8940) on April 4, 2012, the record raises a question of whether the Veteran is unemployable due to service-connected disabilities, and as such, TDIU is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A review of the record indicates that the Veteran has received treatment at the Memphis Vet Center.  He has provided VA with some records from this facility; however, VA never received a negative response to its request for records from this facility, despite having made 2 attempts to obtain records therefrom.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency. 38 C.F.R. § 3.159 (c)(2).  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records from the Vet Center located in Memphis, Tennessee to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A review of the record shows that the Veteran has been granted disability benefits from the Social Security Administration (SSA).  No records have been requested from SSA.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA disability benefits and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Memphis Vet Center.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Request, directly from SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After completing the development, and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






